DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 15 is objected to because of the following informalities: As to claim 15, the claim recites the word “if “, it is not clear whether the statement after that word is part of the limitation.  Appropriate correction is                                                    required.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13-21 are rejected under 35 U.S.C 103 as being unpatentable over Jennings, US pat. No 20080082828 in view of Thakkar, US pat. No 20180077142. 

1. Jennings discloses a system-on-chip, (See [0128]; first chip and the second chip are accommodated in a common housing, with the input/output interface being a housing interface.) comprising: 
a control circuit comprising a plurality of control circuit areas, wherein the control circuit is configured to control a device, (See [0140] and [0152]; the system control unit 207 is a central unit which contains logic elements for controlling the functionality of various units in the communication processor system 250. Control within the mobile radio communication terminal) 
a security circuit comprising a separately secured key memory and at least one hardware accelerator configured to perform cryptographic operations, (See [0047]; a first key memory is provided in the circuit arrangement for storing a first public key of a trustworthy instance, for example by the manufacturers of the circuit arrangement. The first key memory may also be a read only memory. See also [0168]; the asymmetric encryption/decryption unit 301 has at least one hardware accelerator in order to provide an asymmetric encryption method and/or decryption method)   
and wherein the security circuit is further configured to provide a communication path by means of the key memory and the at least one hardware accelerator for the secured communication with a diagnostic system disposed outside the security circuit, (See [0047]; , a first key memory is provided in the circuit arrangement for storing a first public key of a trustworthy instance, for example by the manufacturers of the circuit arrangement. The first key memory may also be a read only memory. [0049] The customer information memory may also be formed from fuse links, for example electronic fuse links, also referred to as electronic fuses. see also [0171];  the symmetrical encryption/decryption unit 302 has a DES/TDES hardware accelerator 311 and an AES hardware accelerator 312, which is designed to encrypt/decrypt data by means of a key with a length of 128 bits. See [0142]; a debugging interface 204 is provided, by means of which a debugging tool can be connected to the mobile radio controller 201.) to make the selection between the read-only access and the read and write access to the at least one selected area of the control circuit depending on a certificate supplied to the security circuit and authenticated by means of information stored in the key memory, and to execute the read-only access or the read and write access. (See [0234]; the signed hash value which has been formed using the GPuK certificate is verified using the boot ROM computer program code. The two results are compared with one another. This ensures that the GPuK certificate has not been changed, and originates from a legal source. See also [0045] The cryptographic functions implemented and stored in the first boot memory may be used during the course of startup for cryptographically protected starting up of the circuit arrangement with ensured authentication, thus ensuring, for example, that only a user who has been authenticated using cryptographic security mechanisms is granted access to the (for example powerful) cryptographic functions during operation of the circuit arrangement, and those users who should be granted access to the cryptographic functions are actually determined during the process of starting up the circuit arrangement, using cryptographic services, for example the cryptographic functions, and, although they can operate the circuit arrangement, they can do so, however, only in a mode in which no access is allowed to the cryptographic functions of the crypto unit.) 
Jennings does not appear to explicitly disclose wherein the security circuit is configured to electively enable either a read-only access or a read and write access to at least one of the control circuit areas,
However, Thakkar discloses wherein the security circuit is configured to electively enable either a read-only access or a read and write access to at least one of the control circuit areas, (See [0064]; certain authenticator credentials may enable read and write access, where other credentials may enable only reads access)
Jennings and Thakkar are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings with the teaching of Thakkar to include the enablement of read and write access because it would have allowed only authorize users to access the system. 2. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the read-only access or read and write access to the at least one selected area of the control circuit is configured so that at least one diagnostic instruction forwarded from the diagnostic system by means of the communication path to the security circuit is executable therewith. (See Jennings, [0156] and [0142   ])3. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 2, wherein the security circuit is configured by means of software to execute the secured communication and/or to supply the diagnostic instruction to the control circuit. (See Jennings, [0156] and [0142] see also [0219])4. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 3, wherein the security circuit comprises a CPU or a virtual machine which is configured to run the software. (See Jennings, [0338])7. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 4, wherein the CPU or the virtual machine is configured to support a plurality of master tags for access to the at least one selected area of the control circuit, wherein the selected area of the control circuit is configured to refuse or enable the access on the basis of the master tag. (See Jennings, [0153] and [0237])8. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the communication path comprises a network. (See Thakkar, [0153])
Jennings and Thakkar are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings with the teaching of Thakkar to include the enablement of read and write access because it would have allowed only authorize users to access the system.  9. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 8, wherein the network at least partially comprises a wireless data transmission. (See Thakkar, [0153]) 
Jennings and Thakkar are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings with the teaching of Thakkar to include the enablement of read and write access because it would have allowed only authorize users to access the system. 10. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the at least one selected area of the control circuit has a plurality of selected areas of the control circuit, (See [0140] and [0152]; the system control unit 207 is a central unit which contains logic elements for controlling the functionality of various units in the communication processor system 250. Control within the mobile radio communication terminal)  
and wherein the security circuit is configured to make the selection between the read-only access and the read and write access separately for each of the plurality of selected areas of the control circuit. (See [0064]; certain authenticator credentials may enable read and write access, where other credentials may enable only reads access)
Jennings and Thakkar are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings with the teaching of Thakkar to include the enablement of read and write access because it would have allowed only authorize users to access the system. 11. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the security circuit is configured to enable neither the read-only access nor the read and write access in the event of a failed authentication. (See Thakkar, [0064]; inherently if authentication failed no access would be allowed) 13. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the security circuit is configured to take account of at least one additional parameter in the selection between the read-only access and the read and write access. (See Jennings, [0032]; first mode or second mode)14. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 13, wherein the additional parameter relates to a relevance of the read-only access or read and write access for an operational safety of the device, an operational state of the device and/or a time of provision of the certificate. (See Jennings, [0032]; first mode or second mode) 15. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 14, wherein the consideration of the operational state of the device means that the security circuit is configured to completely prohibit at least the read and write access to all areas of the control circuit or at least to one or more of the selected areas of the control circuit if the device is in a first predefined operational state, (See Jennings, [0032] and [0107-0113]; first mode or second mode) and/or to enable read and write access to all areas of the control circuit or at least to one or more of the selected areas of the control circuit if the device is in a second predefined operational state. (See Jennings, [0032] and [0107-0113]; first mode or second mode) 16. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 15, wherein the first operational state is an active and functionally safe operational state. (See Jennings, [0032] and [0107-0113]; first mode or second mode)17. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 15, wherein the first operational state is an active with restricted/without functional safety operational state. (See Jennings, [0032] and [0107-0113]; first mode or second mode)18. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the security circuit is configured to make a distinction in the selection between the read-only access and the read and write access between an operational-safety-related read-only access or read and write access and a merely monitoring, non-operational-safety-related read-only access or read and write access. (See Jennings, [0032] and [0107-0113]; first mode or second mode and see also Thakkar, (see [0064])
Jennings and Thakkar are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings with the teaching of Thakkar to include the enablement of read and write access because it would have allowed only authorize users to access the system.  19. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, wherein the at least one selected area comprises a virtual machine and/or diagnostic hardware and/or debug hardware of the control circuit. (See Jennings, [0142-0143])20. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 19, wherein the diagnostic hardware and/or debug hardware is configurable so that it is usable by the security circuit only. (See Jennings, [0142-0143])  21. The combination of Jennings and Thakkar discloses the system-on-chip as claimed in claim 1, which is further configured to close the communication path following an instruction from the diagnostic system, the security circuit and/or the control circuit. (See Jennings, [0142-0143])   

Claims 5-6 are rejected under 35 U.S.C 103 as being unpatentable over Jennings, US pat. No 20080082828 in view of Thakkar, US pat. No 20180077142 in further view of JARAUDIAS, US pat. No 20160132444.  

5. The combination of Jennings and Thakkar does not appear to explicitly disclose the system-on-chip as claimed in claim 3, wherein the software comprises a software communication stack. 
However, JARAUDIAS discloses wherein the software comprises a software communication stack. (See JARAUDIAS, [0061])
Jennings, Thakkar and JARAUDIAS are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings and Thakkar with the teaching of JARAUDIAS to include the software stack because it would have allowed to support multiple protocols. 
6. The combination of Jennings and Thakkar does not appear to explicitly disclose the system-on-chip as claimed in claim 3, wherein the software comprises an Ethernet software communication stack. 
However, JARAUDIAS discloses wherein the software comprises an Ethernet software communication stack. (See JARAUDIAS, [0061])
Jennings, Thakkar and JARAUDIAS are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings and Thakkar with the teaching of JARAUDIAS to include the software stack because it would have allowed to support multiple protocols. 

Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Jennings, US pat. No 20080082828 in view of Thakkar, US pat. No 20180077142 in further view of Kojo 20070040678.

12. The combination of Jennings and Thakkar does not disclose the system-on-chip as claimed in claim 1, wherein the security circuit is configured to trigger an alarm in the event of a failed authentication. 
However, Kojo discloses wherein the security circuit is configured to trigger an alarm in the event of a failed authentication. (See Kojo, [0007])
Jennings, Thakkar and Kojo are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jennings and Thakkar with the teaching of Kojo to include the alarm because it would have allowed to alert system security administrator of potential threat.  
                                                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Savagaonkar, US20210034788, title “Secure Collaboration Between Processors and Processing Accelerators In Enclaves “ 
Pan, US20210152531, title “Secure Data Transfer Apparatus, System, And Method”
Park, US20210211281, title “Apparatus and method for securely managing keys” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 5/24/2022                                 

 /JOSNEL JEUDY/Primary Examiner, Art Unit 2438